DETAILED ACTION
	Claims 1 and 3-11 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 103 rejection is maintained.
A new 112(b) rejection was necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite ranges for the amounts by weight of hydrocolloid, surfactant, and sodium hydrosulfide, but the claim fails to recite what the recited amounts are with respect to, i.e., is it the total weight of the hydrogen sulfide sustained release dressing?  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as unpatentable over Auguste (US Pat. Pub. 2013/0102947) in view of Sung et al. (US Pat. Pub. 2018/0271789).    
 As to claims 1 and 3-11, Auguste discloses a wound dressing comprising a hydrocolloid dispersed in an elastomer matrix comprising two hydrocarbon tackifying resins, which was discovered to impart improved staying power to the dressing (paragraph 12).  The elastomer may be a styrene-isoprene-styrene copolymer (SIS) as recited by claim 6 (paragraphs 22-25), and the tackifier may be an abietic resin or a terpene resin of claim 8 (paragraphs 34 and 42-44).  The dressing further comprises a hydrocolloid/hydrophilic polymer such as sodium carboxymethylcellulose (claim 7) in the amount of 2-50%, which overlaps the range recited by claims 1 and 5 (paragraphs 29-33).  The dressing further preferably comprises a plasticizing oil to stabilize the dressing against oxygen, heat, ozone, and UV radiation (“extender”)(paragraphs 47-49 and 54-55), wherein the extender may be a liquid paraffin compound  as recited by claim 9 (paragraphs 56-57).  Auguste teaches that the elastomer is present in the amount of 10-30% (paragraph 27), the tackier in the amount of 10-40% (paragraph 46), and the plasticizing oil extender in the amount of 5-20% (paragraph 59), wherein these ranges overlap those recited by claim 5.  Regarding claims 10-11, the composition further comprises an antioxidant such as Irganox® 1010 (a “hindered phenol”) in the amount of 0-2% in order to further stabilize the dressing, which encompasses the range recited by claim 10 (paragraphs 50-52).    Auguste further teaches that the composition may comprise a surfactant (paragraph 60) such as polysorbate 80 (claim 3)(paragraph 61) in the amount of preferably less than 5% (paragraph 59), which encompasses the range recited by claim 1.  
As to claims 1 and 3-11, Auguste does not further expressly disclose that the dressing is a sustained release dressing comprising sodium hydrosulfide as recited by claim 1 and in the amount recited by claim 2.   
Sung discloses a dressing comprising a sustained release composition for releasing sodium hydrosulfide as an active ingredient for wounds (Abstract and paragraphs 6, 50, and 54).  The composition comprises a hydrophilic polymer gel forming agent such as alginate, gelatin, or carboxymethyl cellulose (paragraphs 36, 42, and 63).  
As to claims 1 and 3-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the dressing of Auguste to incorporate sodium hydrosulfide to create a hydrogen sulfide sustained releasing dressing, since Sung expressly teaches that sodium hydrosulfide is useful for the treating of wounds when incorporated into a dressing very similar to the Auguste dressing since it comprises a hydrophilic polymer gel forming agent such as carboxymethyl cellulose, which results in the formation of a hydrocolloid gel, such that the skilled artisan reasonably would have expected that the use of sodium hydrosulfide in the Auguste hydrocolloid dressing would further enhance its ability to treat wounds, which is the intended use of the Auguste dressing.  It further would have been prima facie obvious to select an amount of the sodium hydrosulfide that is within the recited range of claim 1, since said amount is a result effective variables that will affect the ability of the sodium hydrosulfide to perform its function of enhancing wound healing.  
Response to Applicant’s Arguments
Applicant argues that Auguste is drawn to a novel wound dressing, while Sung is drawn to sustained release microspheres.  Applicant concludes that Sung and Auguste are from different technical fields, so there is no motivation to make the proposed modification.
In response, Sung expressly teaches that the hydrogen sulfide composition taught therein is useful for treating wounds (Abstract) and that it can be used as a dressing that is applied to a subject (paragraph 50).  Therefore, Sung is viewed as being from the same technical field as Auguste, which also is drawn to wound dressings as noted by Applicant.
Applicant also argues that Sung does not disclose using carboxymethyl cellulose to form hydrocolloid gel, but rather uses it as a thickening agent so as to enhance the dispersibility of the particles.  Applicant also claims that no hydrocolloid gel is formed during the oil in water emulsification method taught by Sung and that the water component of the emulsion is removed.  
In response, the references must be considered for what they teach as a whole. The rejection relies on the primary reference, Auguste, for teaching a hydrocolloid gel formed using carboxymethylcellulose.  Sung is relied upon merely for a motivation to incorporate sodium hydrosulfide into the Auguste composition.  Therefore, the propriety of the prima facie case of obviousness made out by the rejection does not hinge on the presence of a hydrocolloid gel formed using carboxymethylcellulose in the Sung composition.  Sung does teach, however, that its composition comprises carboxymethylcellulose, and further teaches a working example at paragraph 63 wherein the composition is mixed with a hydrocolloid gel as discussed in the rejection.   
Applicant also argues that Auguste does not disclose any amount of sodium hydrosulfide and that the Sung composition is a microsphere containing sodium hydrosulfide which is not related to a dressing, and that Sung also fails to disclose the amount of the sodium hydrosulfide.  
In response, Sung expressly teaches that its composition can be used as a dressing as discussed above.  The rejection provides an express rationale for modifying the cited art by selecting an amount of hydrogen hydrosulfide that is within the claimed range by noting that said amount is a result effective variable that will affect the ability of this ingredient to perform its function of promoting wound healing.  
Applicant also argues that the claimed invention provides unexpected results since it can control the released concentration hydrogen sulfide, which is an unexpected technical effect.
In response, evidence of unexpected results must compare the claimed invention with the closest prior art.  MPEP 716.02(e).  Here, Applicant has not provided any data testing the claimed composition against prior art compositions.  Therefore, it is not possible to conclude that the claimed composition possesses unexpected results based upon the evidence of record.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

  
/Patricia Duffy/Primary Examiner, Art Unit 1645